NUMBER 13-21-00451-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                        IN RE CITY OF VICTORIA, TEXAS


        On Petition for Writ of Prohibition and Writ of Mandamus.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       Relator City of Victoria, Texas filed an emergency petition for writ of prohibition and

writ of mandamus in this cause. Through this original proceeding, relator seeks to compel

the trial court to: (1) withdraw a void order setting a hearing on a motion for

reconsideration; and (2) refrain from exercising jurisdiction over any motion or other

matter in the underlying case. The Court requests that the real party in interest, Keith

Redburn, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days
from the date of this order. See TEX. R. APP. P 52.2, 52.4, 52.8.


                                                                    PER CURIAM


Delivered and filed on the
21st day of December, 2021.




                                            2